Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 7-9 are cancelled.  Claims 1-6 and 10-18 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/26/2021 has been entered.
Priority
	The instant application is a continuation of 15/831,316 filed on 12/4/2017, which is a continuation of 13/177,555 filed on 7/7/2011, which claims priority from US provisional application 61/399,095 filed on 7/7/2010.  
Examiner’s Note
Applicant's amendments and arguments filed on 07/26/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tanya Harding on August 6, 2021.  

Cancel claims 14 and 15 are cancelled.  

Claim 1 reads:
A method of increasing, enhancing, or accelerating root nodulation in a legume plant, accelerating growth of nitrogen fixing bacteria in nodules of a legume plant, increasing protein content in a legume plant, increasing yield of a legume plant, improving water retention of a legume plant, or reducing water use of a legume plant, the method comprising:
	identifying a legume plant in need of root nodulation, and 
	applying to the legume plant a composition comprising :
	23% by volume of a protein component comprising yeast stress proteins resulting from subjecting a mixture obtained from the yeast fermentation to stress;
	7.5% by volume ethoxylated linear primary C12-C15 alcohol; 
	2.5% by volume sodium lauryl ether sulfate; and 

wherein the protein component comprising yeast stress proteins is produced by the method comprising:
	growing Saccharomyces cerevisiae under aerobic fermentation conditions to obtain a fermentation mixture comprising fermented yeast cells, and proteins and peptides secreted therefrom;
	subjecting the fermentation mixture to stress comprising heating the fermentation mixture to 40-60 ˚C for at least 2 hours followed by cooling to 25 ˚C in order to stimulate the Saccharomyces cerevisiae cells to express heat shock proteins to obtain a stressed fermentation mixture;
	centrifuging the stressed fermentation mixture to separate a solid/precipitate from a supernatant; and 
	adding sodium benzoate and propylene glycol to the supernatant to produce the protein component comprising yeast stress proteins.  
	
Claim 10 reads:
The method of claim 1, wherein the stress further comprises physically or chemically disrupting the Saccharomyces cerevisiae after fermentation of the Saccharomyces cerevisiae.  

Claim 11 reads:
The method of claim 1, wherein the stress further comprises lysing the Saccharomyces cerevisiae after fermentation of the Saccharomyces cerevisiae.  

Claim 16 reads:
The method of claim 1, wherein the legume plant is selected from the group consisting of alfalfa, clover, peas, beans, lentils, lupins, mesquite, carob, soy, peanuts, locust trees (Gleditsia or Robinia), wisteria, and the Kentucky coffeetree (Gymnocladus dioicus).  

Claim 17 reads:
A soil mixture comprising soil and a composition comprising:
23% by volume of a protein component comprising yeast stress proteins resulting from subjecting a mixture obtained from the yeast fermentation to stress;
	7.5% by volume ethoxylated linear primary C12-C15 alcohol; 
	2.5% by volume sodium lauryl ether sulfate; and 
	water to 100% volume;
wherein the protein component comprising yeast stress proteins is produced by the method comprising:
	growing Saccharomyces cerevisiae under aerobic fermentation conditions to obtain a fermentation mixture comprising fermented yeast cells, and proteins and peptides secreted therefrom;
	subjecting the fermentation mixture to stress comprising heating the fermentation mixture to 40-60 ˚C for at least 2 hours followed by cooling to 25 ˚C in order to stimulate the Saccharomyces cerevisiae cells to express heat shock proteins to obtain a stressed fermentation mixture;
	centrifuging the stressed fermentation mixture to separate a solid/precipitate from a supernatant; and 


Reasons for Allowance
	The prior art does not teach or does not motivate the claimed invention.  Further, it is noted that Michalow includes all the same inventors as in the same instant application, and thus, it is not prior art under the USC 102(b)(1) exception.  The rejections under obviousness-type double patenting are withdrawn as the claims of the Patent and copending patent do not provide for the limitations of the instant claims.  

Conclusion
Claims 1-6, 10-13 and 16-18 are allowed with examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK V STEVENS/Primary Examiner, Art Unit 1613